Citation Nr: 1141053	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical dysplasia with left pelvic pain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

Although the Veteran requested a Board hearing in July 2008 (i.e., on her VA Form 9) and later specified that she wanted a hearing before a Veterans Law Judge sitting at the RO, she failed to report for her scheduled May 2011 hearing before the Board and did not request its postponement.  Therefore, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011). 

The Board notes that the Veteran was previously represented by the Veterans of Foreign Wars of the United States (VFW), her current representative is The American Legion.  In this regard, the Board observes that, while VFW prepared an Informal Hearing Presentation (IHP) in September 2011, The American Legion has not had an opportunity to do so.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, her representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review with regard to the issue on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. See 38 U.S.C.A. § 5103A(d)(2) (West 2002).

The Veteran contends that her service-connected gynecological condition is worse than what is represented by the currently assigned 10 percent rating under 38 C.F.R. § 7699-7612.  She specifically endorses worsening pelvic/lower left quadrant pain and chronic residuals, including endometriosis and pelvic adhesive disease.  In this regard, the Board notes that service treatment records show multiple diagnoses of chronic pelvic pain, focal pelvic adhesive disease (July 1992), and a questionable diagnosis of endometriosis (April 1992).  Endometriosis was later confirmed by post-service laparoscopy in 2000.  The most recent VA treatment records show continued treatment for pelvic adhesions and endometriosis (February 2006).  

At the outset, the Board notes that the most recent VA treatment records contained in the claims file are dated in June 2007.  Those records indicate that the Veteran was scheduled for an abdominal hysterectomy and bilateral ovary removal in May 2007.  A VA telephone contact note of the same date indicates that the hysterectomy and oophorectomy procedures were postponed due to a conflicting shoulder surgery.  There are no updated VA treatment records contained in the file to indicate whether the Veteran actually underwent these procedures at a later date, or whether she has been treated for her service-connected condition since 2007.  Given the ongoing nature of her gynecological condition, it is likely that outstanding VA treatment records exist.  Additionally, the record reflects that the Veteran has also sought private treatment for her service-connected disability.  As such, on remand, she should be asked to identify any healthcare provider who treated her for such disability.  Thereafter, any identified records, to include VA records dated from June 2007 to the present, should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board further notes that the Veteran was last afforded a VA gynecological examination in May 2008, over three years ago.  At that time, the VA examiner physically examined the Veteran's abdomen, but relied exclusively on pelvic examination findings from 2005 and Pap smear findings from 2007 in rendering his opinion and diagnoses.  In other words, neither vaginal nor pelvic examinations were performed in connection with the 2008 VA examination.  

The Board finds that the 2005 (pelvic) and 2007 (pap smear) examinations are too remote in time to render appropriate opinions with respect to the current nature and severity of the Veteran's gynecological condition.  Indeed, the fact that the 2008 examiner expressly relied on such remote medical findings instead of performing contemporaneous pelvic/vaginal examinations undermines his conclusions regarding current dysplasia, pelvic adhesive disease, chronic pelvis pain, and endometriosis.  Thus, in light of the foregoing, the Board finds that a remand for a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with the Veteran's service-connected gynecological condition is warranted in this case. 38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Lastly, the Board notes that if the Veteran did, in fact, undergo removal of her ovaries due to service-connected residuals, she may be entitled to special monthly compensation pursuant to 38 C.F.R. § 3.350.  Therefore, upon readjudication, the agency of original jurisdiction (AOJ) should consider the applicability of such regulation.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated her for her cervical dysplasia with pelvic pain.  After securing any necessary authorization from her, obtain all identified treatment records, to include VA treatment records dated from June 2007 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of her post-operative cervical dysplasia with left pelvic pain, and any residuals thereof.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

After reviewing the claims file and examining the Veteran, the examiner should ascertain the current nature and severity of the Veteran's post-operative cervical dysplasia with left pelvic pain, to include any identifiable residuals of such disability (such as pelvic adhesions, pelvic inflammatory disease, endometriosis, etc).  Appropriate examination findings should be reported to allow for evaluation of the Veteran's condition under 38 C.F.R. § 4.116, Diagnostic Code 7699-7612 (2011), or any other Diagnostic Code deemed appropriate under the Schedule of ratings for gynecological conditions.  

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected post-operative cervical dysplasia with left pelvic pain and its residuals, and any non-service-connected disorders which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should so state in the examination report. 

The examiner is specifically asked to comments upon the Veteran's provisional in-service diagnosis of endometriosis; in-service diagnoses of condylomata, dysplasia, and pelvic adhesions; and the confirmed diagnosis of endometriosis in 2000.

If endometriosis and/or pelvic adhesions, are diagnosed upon examination, the examiner should indicate whether it is at least as likely as not that such conditions are part of the same conditions causing pelvic pain during service (to include dysplasia and condylomata), and if not, whether it is at least as likely as not that such conditions had their onset during service.  

If, and only if, the Veteran has undergone a hysterectomy and or removal of one or both ovaries, then the VA examiner is asked to opine whether it is at least as likely as not that anatomical loss of such creative organs was caused or aggravated by any service-connected gynecological condition.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence, to include consideration of whether special monthly compensation based upon loss of a creative organ under 38 C.F.R. § 3.350 is warranted.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


